Citation Nr: 1302506	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence was received to reopen service connection for chronic fatigue, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2005 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in April 2010 and was remanded for additional development.

In February 2010 the Veteran testified during a Board hearing at a VA office in Montgomery, Alabama, before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A September 2001 rating decision denied the Veteran's claim of entitlement to service connection for chronic fatigue.

2.  An unappealed April 2004 rating decision, in pertinent part, declined reopening a claim of entitlement to service connection for chronic fatigue.

3.  Evidence received subsequent to the April 2004 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for chronic fatigue.

CONCLUSIONS OF LAW

1.  The April 2004 RO decision which denied service connection for chronic fatigue, claimed as due to undiagnosed illness, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the April 2004 RO decision is not new and material, and the Veteran's claim of entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2010 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The April 2010 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening new and material claims.  In the April 2010 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

During the February 2010 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony and to clarify the issue on appeal.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  An April 2010 letter from the RO to the Veteran notified him that he must return the supplied VA Form 21-4142, Authorization and Consent to Release Information (VA Form 21-4142), for any treatment records he wished to have VA obtain for him.  The Veteran has not submitted any such forms.  

While on a VA Form 21-527 (Income-Net Worth and Employment Statement) dated in March 2006 the Veteran appeared to be indicate that he was in receipt of Social Security Administration (SSA) benefits, the Veteran has provided no indication that they are relevant to the appeal (or that they even exist).  The Veteran made no reference to any such benefits at his February 2010 Board hearing, and, as noted, did not request that such records be obtained on the VA Form 21-4142 sent to him in April 2010.  While relevant SSA records must be obtained, there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  No such reasons are evident in this case.

In regard to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's claim is a claim to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2012).

The Board finds that there has been substantial compliance with its April 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and Regulations

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105, a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  For claims filed after August 29, 2001, such as the claim on appeal, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

A September 2001 rating decision denied service connection for chronic fatigue, claimed as due to undiagnosed illness.  In July 2002 the Veteran filed a notice of disagreement, and a statement of the case was issued in September 2002 which continued the denial.  The Veteran did not submit a timely substantive appeal as to the chronic fatigue issue, and the September 2001 RO decision became final.  38 U.S.C.A. § 7105.  The Veteran's June 2003 correspondence was construed as a claim to reopen, which was denied in April 2004.  The Veteran filed correspondence within the appellate time frame, in October 2004, but rather than appealing the April 2004 rating decision, the Veteran filed a new claim to reopen.

At the time of the April 2004 RO decision, the record included service treatment records silent for any complaints, treatment or diagnosis of fatigue, and post-service private treatment records showing a diagnosis of sleep apnea.

Evidence received subsequent to the April 2004 RO decision includes September 2004, November 2006, and February 2007 VA treatment records which indicate that the Veteran denied feeling fatigued.  A June 2006 VA treatment record concerning obstructive sleep apnea indicated that the Veteran complained of feeling fatigued during the day.

Also added to the record is the Veteran's March 2009 Board hearing testimony, wherein the Veteran indicated that he had first sought treatment for fatigue about a year following his separation from service.  The Veteran appeared to indicate that he believed his fatigue was related to his sleep apnea.

The fact that the Veteran has made complaints of fatigue was already well documented in the medical evidence previously in the file.  The additional medical evidence submitted merely shows (at most) the Veteran's continuing complaints of feeling fatigued.  In fact, there has been nothing material added to the file since the April 2004 RO denial indicating a chronic fatigue disability.  The evidence submitted since April 2004 is essentially cumulative of that already of record.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  The RO has previously considered the evidence concerning the Veteran's medical history and complaints and denied this claim.

The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes, however, that the Veteran's assertions and statements concerning his fatigue have been of record during the prior denial.  

The Board notes that the Veteran appears to link his fatigue to his sleep apnea.  The Board observes that the Veteran's sleep apnea claim was denied in an unappealed April 2009 rating decision and was referred to the RO by the Board in the prior remand.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in April 2004 is not new and material, and reopening of service connection for chronic fatigue is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the preponderance of the evidence is against the claim, the appeal is denied.


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness, is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


